Case 5:18-cv-00388-TES Document 276 Filed 10/03/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
MACON DIVISION

VC MACON GA, LLC
Plaintiff,

Vv. Civil Action No.
5:18-cv-00388-TES
VIRGINIA COLLEGE, LLC; and
EDUCATION CORPORATION OF

AMERICA,

Defendants.

PROTECTIVE ORDER
To facilitate discovery in this lawsuit, and to protect each party’s interest in maintaining
the confidentiality of proprietary or other business sensitive matters and trade secrets, and to
eliminate the need for repeated requests from counsel suggesting that this Court become directly
involved in the discovery process, documents and information produced by the parties to this
action shall be subject to the following terms and conditions of this Protective Order (“Order”):

l. (a) This Order shall govern the production, disclosure, and/or use of
documents including all copies, excerpts, and summaries thereof, and any
deposition testimony, deposition exhibits, interrogatory responses,
admissions, and any other information produced or given by a party during
the course of the above-captioned action (the "Action") in connection with
discovery in the Action (such information hereinafter referred to as

"Discovery Material").

Consent Protective Order. |
Case 5:18-cv-00388-TES Document 276 Filed 10/03/19 Page 2 of 7

(a)

(b)

(c)

The provisions of this Order shall apply to (i) the parties to the Action, and
(ii) any other person receiving, producing, or disclosing Discovery
Material in this Action who agrees to be bound by the terms of this Order.
As used herein, "person" shall include the named parties to this Action,
non-party witnesses in the Action and others who have agreed to be bound
by this Order pursuant to paragraph 4, including expert witnesses retained
by counsel of record.

This Order shall not apply to any document, testimony, or other
information which is or becomes generally available to the public other
than as a result of disclosure in violation of this Order.

Discovery Material, or information derived therefrom, shall be used solely
for prosecution or defense of this Action — including any appeal — and

shall not be used for any other purposes.

2. Any person may designate as "Confidential" any non-public Discovery Material

which it produces in the course of discovery proceedings herein when such person in good faith

believes such Discovery Material contains trade secrets or sensitive commercial, financial,

proprietary business, or personal information of the person producing it or the person to which it

pertains. The Discovery Material so designated will also render "Confidential" any copies,

excerpts, summaries, or other documents reflecting or referring to the substance or contents of

such Material ("Confidential Material"), subject to the provisions of paragraph 1(c) of this Order.

3. Confidential Material shall be subject to the following restrictions:

(a)

Consent Protective Order. 1

Confidential Material shall be used only for the purpose of preparing for

and conducting the Action — including any appeals — and not for any other
Case 5:18-cv-00388-TES Document 276 Filed 10/03/19 Page 3 of 7

purpose whatsoever, and shall not be given, shown, made available or
communicated in any way to anyone except those specified respectively in
sub-paragraph (b) below to whom it is necessary that such Material be
given or shown for the purposes permitted under this paragraph.

(b) Confidential Material may be disclosed, for the purposes set forth above,
only to:

i. counsel of record for the parties in the Action and attorneys,
clerical, paralegal, and other staff employed by such counsel who
are assisting in the conduct of this Action and for no other
purposes;

ii. the parties and those officers, directors, and employees of the
corporate parties to the Action deemed necessary by the parties to
aid counsel in the prosecution or defense of this Action;

ill. witnesses at any deposition or hearing in this Action or in
preparation of such deposition or hearing;

iv. such expert witnesses of the parties as counsel in good faith

requires to provide assistance in the conduct of this Action;

V. the Court, court personnel, potential jurors, jurors, and/or alternate
jurors;
vi. court reporters employed in connection with this Action; and
Vii. any other person that the parties agree to in advance in writing.
4, Each person, excluding counsel of record, prior to being given access to

Confidential Material, shall (i) agree to be bound by the terms of this Order; (ii) consent to the

Consent Protective Order. | 3
Case 5:18-cv-00388-TES Document 276 Filed 10/03/19 Page 4 of 7

jurisdiction of this Court for purposes of enforcement of this Order; and (iii) agree not to disclose

or use Confidential Material for purposes other than permitted under this Order.

5. Confidential Material shall be designated as follows:

(a)

(b)

(c)

Consent Protective Order. |

In the case of documents, designation shall be made by placing the legend
"CONFIDENTIAL" on each page of any such document prior to
production.

In the case of disks or compact disks, designation shall be made for
purposes of the entire contents of the disk, unless otherwise indicated, by
placing the legend "CONFIDENTIAL" on the disk.

In the case of depositions, designation of the transcript or portion of the
transcript which contains Confidential Material shall be made by a
statement to such effect on the record during the course of the deposition.
Additionally, a party or non-party may designate in writing, within ten
(10) days after receipt of the deposition transcript for which the
designation is to be made, that the transcript or specific pages of the
transcript be treated as Confidential Material. If the designation is made
during the course of the deposition, the reporter attending such deposition
shall thereafter bind the transcript thereof in separate portions containing
the non-confidential material and the Confidential Material, and the
reporter shall place the appropriate legend on the cover of each separately
bound portion of the transcript. (The parties may modify this procedure for

any particular deposition through agreement without further court order.).
Case 5:18-cv-00388-TES Document 276 Filed 10/03/19 Page 5 of 7

(d) In the case of interrogatory answers, designation shall be made by placing
a "CONFIDENTIAL MATERIAL" legend on each page of any such
answer.

6. (a) No party concedes that any Discovery Material designated by any other
person as Confidential Material does in fact contain or reflect trade
secrets, proprietary or confidential information, or has been properly
designated as Confidential Material, and entering into this Order shall not
prejudice, in any way, the right of a party to seek at any time a
determination by the Court of whether any particular document or
information should be subject to the terms of this Order.

(b) A party shall not be obligated to challenge the propriety of the designation
of Discovery Material as Confidential Material at the time made, and
failure to do so shall not preclude a subsequent challenge thereof. If a
party challenges such designation, it shall send or give notice to the
designating party or the challenging party may, and on reasonable notice,
apply for an appropriate ruling from the Court. The designated Discovery
Material at issue shall continue to be treated as Confidential Material until
the Court orders otherwise.

7. This Order, insofar as it restricts the communication and use of Confidential
Material, shall continue to be binding throughout and after the conclusion of the Action,
including any appeals. At the conclusion of the Action, including all appeals, all documents, or
other information or Material designated as "Confidential," all copies thereof and (except as

provided herein with respect to documents reflecting attorney work product) all documents

Consent Protective Order. 1 5
Case 5:18-cv-00388-TES Document 276 Filed 10/03/19 Page 6 of 7

reflecting the same shall be promptly returned by the receiving person to the producing person.
To the extent that documents reflecting attorney work product contain information designated
"Confidential," the receiving person may, in lieu of returning such documents to the producing
person, certify in writing to the producing person that such documents have been destroyed. All
briefs, pleadings, or other filings with the Court which incorporate or disclose Confidential
Material may remain in the possession of the parties' respective counsel and need not be
destroyed, but shall remain subject to the terms and conditions of this Order.

8. A party's inadvertent production of any document or other information during
discovery in this action shall be without prejudice to any claim that such material is privileged or
protected from discovery as work product, and the party inadvertently producing such document
or other information shall not be held to have waived any rights by such inadvertent production.
A party's production of any document or other information during discovery in this action, which
absent such production would have been in whole or in part privileged under the attorney-client
privilege or work product doctrine, will not waive the attorney-client privilege or the work
product doctrine as to any document or other information not produced, regardless of its subject
matter. Upon the request of counsel for a producing party for a document otherwise protected by
the attorney-client and/or work product privileges, the non-producing party shall return the
document to counsel for the producing party and shall be prohibited from making any copies of
such document or disclosing its contents to anyone, notwithstanding paragraph 3 of this Order.

9, In the event additional persons become parties to this Action, neither their counsel
nor experts retained to assist said counsel shall have access to Confidential Material produced or

obtained from any other party to the Action until said party has executed a copy of this Order.

Consent Protective Order. | 6
Case 5:18-cv-00388-TES Document 276 Filed 10/03/19 Page 7 of 7

SO ORDERED, this the v day of dct

  

Consent Protective Order. | 7
